Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0281618A1 to Sultenfuss et al.

As to claim 1, Sultenfuss discloses a computer-implemented method, comprising: identifying an application running on a computing device that can benefit from additional power [operating system determines that executing software (system operating tasks) has a high processing demand in order to request that the computing device should enter Turbo Boost or multi-GPU mode to improve performance; i.e. the computing device can benefit from additional power used in Turbo Boost or multi-GPU mode: paragraph 0008 and 0025]; determining that operating power that is being supplied to the 

As to claim 2, Sultenfuss discloses the computing device comprises a server in a data center [server: paragraph 0018]; and the primary power source comprises a power supply system of the data center [150 & 155]. 

As to claim 3, Sultenfuss discloses identifying the application that can benefit from the additional power comprises: determining that performance of the application is principally limited by a hardware component of the computing device [OS determines performance is limited by CPU or GPU operation in order to request Turbo Mode or multi-GPU mode: paragraph 0008]; and determining that the supplemental power could improve a performance level of the hardware component [OS determines that Turbo Mode or multi-GPU mode would improve performance; these modes comprise using additional power for overclocking: paragraph 0008]. 

As to claim 4, Sultenfuss discloses the hardware component is selected from the group consisting of a central processing unit (CPU), a graphics processing unit (GPU), memory, a solid-state drive (SSD), a field programmable gate array (FPGA), and an application specific integrated circuit (ASIC) [CPU or GPU: paragraph 0008]. 

As to claim 5, Sultenfuss discloses causing the supplemental power to be directed to a specific hardware component within the computing device [supplemental power is directed to specific component 105 within the computing device: FIGS. 1 & 2A & 2B]. 

As to claim 6, Sultenfuss discloses causing the supplemental power to be directed to the specific hardware component comprises causing a power threshold associated with the specific hardware component to be increased [increased current need above base levels: paragraph 0008]. 

As to claim 7, Sultenfuss discloses preventing the supplemental power from being utilized by components in the computing device other than an intended hardware component [supplemental power is not directed to other components: FIG. 1]. 

As to claim 9, Sultenfuss discloses causing the supplemental power source to discontinue providing the supplemental power to the computing device in response to determining that the application can no longer benefit from the supplemental power [supplemental power is only provided during Turbo Boost mode, i.e. when the supplemental power is needed: paragraph 0025]. 

As to claim 11, Sultenfuss discloses a computing device comprising: a connection to a primary power source [150 & 155]; a supplemental power source [202]; one or more processors [105]; memory in electronic communication with the one or more processors [115]; and instructions stored in the memory, the instructions being executable by the one or more processors to: identify an application running on the computing device whose performance is principally limited by a hardware component of the computing device [performance is limited by CPU or GPU operation: paragraph 0008]; determine 

As to claim 12, Sultenfuss discloses the supplemental power source is selected from the group consisting of a rechargeable battery and a supercapacitor [paragraph 0009]. 

As to claim 13, Sultenfuss discloses the supplemental power to be directed to a specific hardware component within the computing device [supplemental power is directed to specific component 105 within the computing device: FIGS. 1 & 2A & 2B]. 

As to claim 14, Sultenfuss discloses causing the supplemental power to be directed to the specific hardware component comprises causing a power threshold associated with the specific hardware component to be increased [increased current need above base levels: paragraph 0008]. 

As to claim 16, Sultenfuss discloses the supplemental power source to discontinue providing the supplemental power to the computing device in response to determining that the performance of the application is no longer principally limited by the hardware component or that the performance level of the hardware component is at a maximum performance level [supplemental power is only provided during Turbo Boost mode, i.e. when the supplemental power is needed to operate hardware component at the higher level: paragraph 0025]. 

As to claim 18, Sultenfuss discloses a computer-readable medium comprising instructions that are executable by one or more processors to cause a computing device to: monitor power usage of the computing device, wherein a primary power source supplies operating power to the computing device [150 & 155]; detect that the power usage of the computing device is above a maximum power level that has been defined for the computing device based on capabilities of the primary power source [Turbo Boost or multi-GPU mode requires more than maximum power; increased power need is determined in order to selectively apply additional power: paragraphs 0008 and 0025 and 0027]; and cause a supplemental power source to provide supplemental power to the computing device, wherein the supplemental power is provided in addition to the operating power that is supplied by the primary power source [supplemental power is provided from an auxiliary power source: paragraph 0007]. 

As to claim 19, Sultenfuss discloses the computing device comprises a server in a data center [server: paragraph 0018]; and the primary power source comprises a power supply system of the data center [150 & 155]. 

As to claim 20, Sultenfuss discloses the supplemental power source to discontinue providing the supplemental power to the computing device in response to determining that the power usage of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0281618A1 to Sultenfuss et al., in view of U.S. Patent Application Publication 2016/0033974A1 to North et al.

As to claims 8 and 15, Sultenfuss teaches the limitations of the claim but does not teach that causing the supplemental power to be directed to a cooling fan within the computing device.  
North teaches that components in a computing device may be overclocked, which would require additional power to operate at a higher performance mode [paragraph 0006].  Thus, North teaches an increased performance mode similar to that of Sultenfuss.  North further teaches causing the supplemental power to be directed to a cooling fan within the computing device [cooling device 252 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the increased fan power as taught by North.  One of ordinary skill in the art would have been motivated to do so that the fan can provide sufficient cooling during periods of overclocking.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of operating a computing device in a higher performance mode.  Moreover, the increased fan power means taught by North would improve the efficiency of Sultenfuss because it allowed for a combination of a plurality of cooling means to be used during said higher performance mode.  Furthermore, it would have been obvious to one of ordinary skill in the art that the supplemental power taught by Sultenfuss may be used to supply the cooling fans of North, because more power is used than can be supplied by the primary power source.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0281618A1 to Sultenfuss et al., in view of U.S. Patent Application Publication 2013/0241942A1 to Bennett.

As to claim 10, Sultenfuss teaches the limitations of the claim, but does not teach saving a history of state variables corresponding to periods of time when the supplemental power is used; and predicting when the supplemental power is beneficial based on the history. 
Bennett teaches that increasing power to graphics processing circuitry during periods of increased demand [paragraph 0039].  Thus, Bennett teaches a GPU similar to that of Sultenfuss.  Bennett further teaches saving a history of state variables; and predicting GPU performance and 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the historical GPU usage as taught by Bennett.  One of ordinary skill in the art would have been motivated to do so that GPU usage and operation can be recorded.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of operating a GPU according to demand.  Moreover, the historical recording means taught by Bennett would improve the efficiency of Sultenfuss because it allowed for prediction of future GPU operation and requirements.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0281618A1 to Sultenfuss et al., in view of U.S. Patent Application Publication 2003/0093995A1 to Tadayon et al.

As to claim 17, Sultenfuss teaches the limitations of the claim, but does not teach one or more microelectromechanical systems (MEMS)-based energy harvesters; and circuitry that extracts energy from the MEMS-based energy harvesters and provides the energy to the supplemental power source.  
Tadayon teaches that an electronic device may draw power from a rechargeable battery	 [Abstract & paragraph 0024].  Thus, Tadayon teaches a battery for use with a computing device similar to that of Sultenfuss.  Tadayon further teaches one or more microelectromechanical systems (MEMS)-based energy harvesters [paragraph 0032]; and circuitry that extracts energy from the MEMS-based energy harvesters and provides the energy to the supplemental power source [MEMS is used to charge battery: paragraph 0064].

It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of using a rechargeable battery with a computing device.  Moreover, the MEMS recharging means taught by Tadayon would improve the efficiency of Sultenfuss because it allowed the supplemental power source to be recharged without relying on mains power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC CHANG/              Examiner, Art Unit 2186                                                                                                                                                                                          


/Paul Yen/Primary Examiner, Art Unit 2186